Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1154)

Complainant
v.

Race Supermarket Inc.,
Respondent.
Docket No. C-14-1663
Decision No. CR3411

Date: October 9, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Race Supermarket Inc., at 156 North 52nd Street, Philadelphia,
Pennsylvania 19139, and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges that
Race Supermarket Inc. impermissibly sold cigarettes to a minor thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. The complaint likewise alleges that
Respondent Race Supermarket Inc. previously paid a $500 civil money penalty for
violations of regulations found at 21 C.F.R. pt. 1140. CTP now seeks to impose another
$500 civil money penalty against Respondent Race Supermarket Inc.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on August 13, 2014, CTP served the
complaint on Respondent Race Supermarket Inc. by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Race Supermarket Inc. has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, L assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

¢ CTP previously issued a warning letter to Respondent Race Supermarket Inc. on
September 15, 2011, citing violations of 21 C.F.R. pt. 1140 on June 24, 2011, at
Respondent’s business establishment, 156 North 52nd Street, Philadelphia,
Pennsylvania 19139;

e¢ On June 7, 2012, CTP initiated a previous civil money penalty action, CRD
Docket Number C-12-788, FDA Docket Number FDA-2012-H-0561, against
Respondent for three violations of 21 C.F.R. pt. 1140 within a twenty-four month
period. CTP alleged those violations to have occurred on June 24, 2011 and
February 10,2012. Two of the violations were charged for selling tobacco
products to a minor, and failing to verify age by means of photographic
identification bearing date of birth, on February 10, 2012;

e The previous action concluded when Race Supermarket Inc. paid the civil money
penalty. The Administrative Law Judge closed the case on July 27, 2012;

e At approximately 11:30 AM on October 14, 2013, at Respondent’s business
establishment, 156 North 52nd Street, Philadelphia, Pennsylvania 19139, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Newport Menthol Gold Box cigarettes to a person younger than 18 years of age.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 USC. § 387£(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F R.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of age.

Under 21 C.F.R. § 17.2, a $500 civil money penalty is permissible for three violations of
the regulations found at 21 C.F.R. pt. 1140.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Race Supermarket Inc. Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and
binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

